Citation Nr: 1455355	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and daughter


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with Parkinson's disease and prostate cancer which have both manifested to at least 10 percent disabling at some point following service.

2.  The Veteran has testified under oath that he routinely traveled to the Korean demilitarized zone (DMZ) as part of his duties during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a Parkinson's disease and prostate cancer.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has been diagnosed with Parkinson's disease and prostate cancer and maintains that these conditions are due to exposure to Agent Orange he experienced while operating in the Korean DMZ during service.  

A veteran who, during active military service, served in a unit that operated in or near the Korean DMZ between April 1, 1968 and August 31, 1971 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including  Parkinson's disease and prostate cancer, even if there is no record of such disease during service, so long as those conditions have become manifest to a degree of 10 percent or more at any time following service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  


The record indicates that the Veteran was stationed 21 miles from the DMZ.  At his Board hearing the Veteran testified under oath that he routinely traveled to the DMZ as part of his duties during service.  Resolving all doubt in the Veteran's favor, the Board finds this is sufficient evidence to satisfy the criteria for presumptive service connection under 3.307(a)(6)(iv).  As the Veteran's claimed conditions have each manifested to a level of 10 percent at some point following service, the Board finds that service connection for Parkinson's disease and prostate cancer is warranted.


ORDER

Service connection for Parkinson's disease is granted.

Service connection for prostate cancer is granted.


REMAND

The Veteran has claimed entitlement to TDIU.  Such a claim is dependent on the disability ratings awarded for the conditions receiving service-connection herein.
Therefore the claim for TDIU must be remanded in order for the AOJ to assign ratings for the Veteran's newly service-connected disabilities and so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Assign appropriate disability ratings for the Veteran's service-connected disabilities.

3.  Then readjudicate the issue of entitlement to TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


